DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Englund et al. (US-20120192679-A1), hereinafter Englund, in view of Smith et al. (US-4763880-A), hereinafter Smith.
Regarding claim 1, Englund teaches a method of producing metallic iron nodules directly from iron ore and other iron oxide sources using a moveable hearth ([0009]). Englund further teaches that the hearth maybe a hearth suitable for use in a rotary hearth furnace operable for production of metallic iron nodules ([0029]). Englund discloses that the rotary hearth furnace is partitioned annularly into a drying/preheating zone, a reduction zone, a fusion zone, and a cooling zone ([0006]). The method steps and hearth of Englund read on the broad metal oxide smelting method of claim 1. As for the specific drying temperature range and the preheating temperature step range, Englund further teaches a drying zone of 150-315°C (claim 46) which overlaps the claimed drying step in which a mixture obtained by mixing a metal oxide and a carbonaceous reducing agent is dried at a temperature of 250°C or higher and 350°C or lower.
Englund further teaches a heating step between drying and reduction of heating in a conversion zone ([0035]-[0037]) to about 980 °C to 1290 °C ([0036)) which overlaps the claimed a preheating step in which the dried mixture is preheated at a temperature of 700°C or higher and 1280°C or lower.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Englund further teaches the method is designed to reduce very high percentage of the iron oxide and that it is held in a fusion zone until passed into a cooling zone ([0037]-[0039]) which reads on the claimed temperature maintenance step in which the reduced product obtained through the reduction step is maintained at a prescribed temperature in the rotary hearth furnace, and a cooling step in which the reduced product obtained after being maintained for a prescribed time is cooled, and a treatment in the reduction step and a treatment in the temperature maintenance step are performed using the same rotary hearth furnace.
Englund further teaches the reducible material can be nickel-bearing laterites and that the reducible material can be used to produce ferronickel nodules ([0050]) which constitutes the claimed wherein the metal oxide is nickel oxide ore and the reduced product contains ferronickel.
Englund further teaches first and second positioned weirs which can be placed between zones as separation barriers during the movement of the hearth through the furnace ([0068]-[0069]).
Englund further teaches the entry end of the hearth furnace at the drying/preheating zone may be at least partially closed by a restricting baffle ([0032]). Englund further teaches the exit end of the hearth furnace may be at least partially closed by a restricting baffle yet provides clearance so as not to inhibit the movement of the heated reducible material out the furnace ([0043]). 
Englund does not explicitly disclose the claimed plurality of partitions can open and close, or the claimed plurality of partition walls being provided between each individual treatment chamber.
Smith teaches a rotary furnace (title) which includes a door structure to beneficially prevent atmospheres of adjacent furnace chambers from mixing while providing work flexibility (Col. 2 L. 54-65) which constitutes the claimed rotary hearth furnace includes a plurality of partition walls which can open and close, the plurality of partition walls being provided between a drying treatment chamber in which a drying treatment in the drying step is performed and a preheating treatment chamber in which a preheating treatment in the preheating step is performed, between the preheating treatment chamber and a reduction treatment chamber in which a reduction treatment in the reduction step is performed, between the reduction treatment chamber and a temperature maintenance treatment chamber in which a temperature maintenance treatment in the temperature maintaining step is performed, and between the temperature maintenance treatment chamber and a cooling treatment chamber in which a cooling treatment in the cooling step is performed.
It would be obvious to a person having ordinary skill in the art to apply the door structures according to Smith to the furnace according to Englund with a door in between each process of Englund of drying, preheating, reduction, temperature maintenance, and cooling in order to beneficially prevent the atmospheres of each chamber from mixing and to provide work flexibility as discussed above.

Regarding claim 4, Englund as modified by Smith teaches the claim elements as discussed above. Englund further teaches the fusion zone generally involves heating the reducible material to about 1310-1450 ° C ([0037]) which is within the claimed wherein the reduced product is maintained at a temperature of 1300°C or higher and 1500°C or lower in the temperature maintenance step. 

Regarding claim 5, Englund as modified by Smith teaches the claim elements as discussed above. Englund further teaches the reducible material is at least partially reduced in the conversion zone at about 980 to 1290 °C ([0036]) and reduce in the fusion zone at about 1310-1450 °C ([0037]) which overlaps the claimed wherein in the reduction step, reduction is performed while a reducing temperature is set to 1200°C or higher and 1450°C or lower.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.

Regarding claim 6, Englund as modified by Smith teaches the claim elements as discussed above. Englund further teaches the reducible material is generally in the form of a mixture of finely divided iron ore, or other iron oxide bearing material, and a reducing carbonaceous material formed into compacts of discrete portions like briquettes, balls, or mounds ([0049]) which constitutes the claimed wherein the mixture to be dried in the drying step is obtained through a mixing treatment step in which at least a metal oxide and a carbonaceous reducing agent are mixed to obtain a mixture, and a pretreatment step in which a treatment of forming the obtained mixture into a lump product or a treatment of filling the mixture in a prescribed container is performed. 

Regarding claim 7, Englund as modified by Smith teaches the claim elements as discussed above. Englund further teaches processing the waste materials carbon-containing materials such as by-products from the iron reduction process, including ash, char and coal powders, slag, and other waste materials to improve the overall efficiency of the method of producing metallic iron nodules ([0085]) which constitutes the claimed in addition to the reduction treatment step, a separating step in which the reduced product cooled in the cooling step in the reduction treatment step is separated into a metal and slag and the metal is recovered. 

Response to Arguments
Applicant’s arguments, see P. 6, filed 03/07/2022, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The 35 USC 112(a) rejection has been withdrawn. 
Applicant’s arguments, see P. 7-8, filed 03/07/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736